Citation Nr: 9933132	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  98-16 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for acquired 
psychiatric disability.

2.  Entitlement to a total compensation rating based on 
individual unemployability (TDIU).

3.  Entitlement to the presumption of service connection for 
a psychosis for the purpose of establishing eligibility to 
treatment pursuant to the provisions of 38 U.S.C.A. § 1702 
(West 1991).  



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel




INTRODUCTION

The veteran served on active duty from September 1978 to May 
1991.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

The appeal was docketed at the Board in 1998.


REMAND

Of direct bearing on the first and third issues listed on the 
title page (i.e., that for service connection and for 
eligibility to treatment) the veteran indicates, in 
correspondence dated in March 1997, that he was pertinently 
examined "in approximately" March 1995 at the VA Medical 
Center in Toledo, Ohio.  In addition, in his September 1998 
Substantive Appeal (VA Form 9), he infers that he was treated 
at such VA medical facility on one or more occasions 
subsequent to March 1995.  However, any existing clinical 
reports which may have been prepared in conjunction with the 
foregoing examination and treatment have not yet been 
procured by the RO.  Further development to facilitate an 
attempt to accomplish the same is, therefore, specified 
below.  

The Board further observes that, although in his September 
1998 Substantive Appeal the veteran requested to be accorded 
a personal hearing before the Board in Washington, D.C., the 
subsequent record reflects that, at least as of December 
1998, he was incarcerated.  It is uncertain whether the 
veteran remains incarcerated and whether he yet desires a 
personal hearing.  Further development to clarify the 
foregoing is, accordingly, specified below.  

Finally, in an item of correspondence received at the Board 
in August 1999, the veteran indicated that he had apparently 
executed a "power of attorney" in favor of a local (Ohio) 
service organization.  However, the veteran's claims folder 
does not reflect the appendage of any power of attorney 
authorization (in favor of any service organization) 
currently.  Further development to rectify the foregoing is, 
consequently, specified below.  

Accordingly, the case is REMANDED for the development 
specified with particularity hereinbelow.  The RO is advised 
that full compliance with the specific terms of the REMAND, 
as set forth hereinbelow, is essential.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).   

1.  The RO should take appropriate action 
to procure copies of any extant clinical 
report(s) which may have been prepared in 
conjunction with examination(s) and 
treatment rendered the veteran from 
January 1995 to the present at the VA 
Medical Center in Toledo, Ohio. 

2.  The RO should contact the veteran, by 
means of correspondence to be mailed to 
the latest reported address (of the 
veteran) of record, and inquire whether 
he is yet incarcerated and, if not, 
whether he still desires a personal 
hearing.  Should the veteran no longer be 
incarcerated and still desire a personal 
hearing, he should further be asked 
whether he wants a hearing before the 
Board or before a hearing officer at the 
RO; based on the veteran's response (if 
any) the RO should then undertake any 
appropriate action.

3.  The RO should inform the veteran that 
he is presently unrepresented in his 
appeal and provide him with the 
appropriate documentation by which he 
might enlist the representation of any 
service organization or private 
individual/attorney he may desire.

4.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate each issue on appeal.  

5.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, both he and any representative he 
may enlist pursuant to the development 
reflected in the third enumerated 
paragraph hereinabove should be provided 
with an appropriate Supplemental 
Statement of the Case.  The veteran 
should be provided appropriate notice of 
the requirements to perfect an appeal 
with respect to any issue(s) addressed 
therein which does not appear on the 
title page of this decision.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusions, either 
legal or factual, as to any ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  

		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



